Case 5:18-cv-01498-SMH-MLH Document 15 Filed 09/14/20 Page 1 of 1 PageID #: 651




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 LINDA ANN SMITH                                    CIVIL ACTION NO. 18-cv-1498

 VERSUS                                             CHIEF JUDGE HICKS

 ANDREW SAUL                                        MAGISTRATE JUDGE HORNSBY


                                      JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, including the

 written objections filed [doc. #14], and concurring with the findings of the Magistrate Judge

 under the applicable law;

        It is ordered that the Commissioner’s decision to deny benefits is affirmed.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this the 14th day of

 September, 2020.

                                               _________________________________
                                                     S. MAURICE HICKS, JR.
                                                 UNITED STATES DISTRICT JUDGE
